AO 72A
(Rev. 8/82)

 

 

Case 5:19-cv-00011-LGW-BWC Document 18 Filed 05/18/21 Page 1 of 2

Iu the Anited States District Court
For the Southern District of Georgia

Waprross Dibision
JONATHAN SEBASTIAN HILL, *
*
Plaintiff, * CIVIL ACTION NO.: 5:19-ev-11
*
v. *
*
GUY AUGUSTIN, *
*
Defendant. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge's Report and
Recommendation. Dkt. No. 17. Plaintiff did not file Objections
to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, DISMISSES without
prejudice Plaintiff’s Complaint for failure to follow this
Court’s Order and failure to prosecute, DIRECTS the Clerk of

Court to CLOSE this case and enter the appropriate judgment of

 
AO 724A
(Rev. 8/82)

 

 

Case 5:19-cv-00011-LGW-BWC Document 18 Filed 05/18/21 Page 2 of 2

dismissal, and DENIES Plaintiff in forma pauperis status on

appeal.

SO ORDERED, this day of x 2021:
!

 

HON Jf LISA GODBEY WOOD, JUDGE
UNITED’ STATES DISTRICT COURT
SO RN DISTRICT OF GEORGIA

 
